DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 4/17/2019.
Currently, claims 1-15 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/17/2019 and 12/20/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 6; a conditional citation “if” is confusing and indefinite because does not clear if the following citation after the conditional citation “if” ever happened? Clarification is required. Claims 
Re claim 3, line 2; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claim 4 depending upon the rejected 3 is also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0284855 to Muller-Dauch et al. (‘Muller-Dauch’).
Re claim 1: Muller-Dauch discloses in Figs. 3-4; a device 1 for controlling a door L of a vehicle, the device 1 comprising: a drive unit 30/31 that pivots (at D) the door L between a closed position and an open position (Figs. 1-4), wherein the closed position and the open position define a pivoting range of the door; a control unit 12 that controls drive unit 30/31; and a sensor unit 11 configured to monitor the pivoting range (see par. [0061], lines 1-10), the sensor unit 11 further configured to transmit a collision signal if an object is arranged in the pivoting range while the drive unit 30/31 is pivoting the door, wherein the control unit 12 transmits a switch-off signal to the drive unit in response to receiving the collision signal. Note, as mentioned above, a citation after a conditional “if” is not being considered since it may or may not happened.

Re claim 3: wherein the control unit 12 transmits an opening signal and/or a closing signal to the drive unit 30/31 (see par. [0061]).
Re claim 4: wherein: the drive unit 30/31 pivots the door L into the open position (Fig. 4) when the drive unit 31 receives the opening signal; and the drive unit 31 pivots the door L into the closed position (Fig. 2) when the drive unit 31 receives the closing signal. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 5: wherein the sensor unit 11 comprises at least one proximity sensor (Fig. 4).
Re claims 6-7: wherein the drive unit 30/31 is capable of slowing the pivoting before the open/closed position is reached (par. [0061]).
Re claims 8-9: wherein the control unit 12 is capable of transmitting a locking signal and an unlocking signal to a locking unit (wherein 41 points to) for locking the door L in the closed/open position.
Re claim 10: Muller-Dauch discloses an aircraft F comprising: a door L configured to pivot between a closed position and an open position (Figs. 1-4), wherein the closed position and the open position define a pivoting range; and a device 1 to control operation of the door L, the device 1 comprising: a drive unit 30/31 operatively connected to the door L, the drive unit 30/31 configured to pivot the door L between the closed position and the open position; a control unit 12 that controls drive unit 30/31; and a sensor unit 11 configured to monitor the pivoting range (Fig. 4), the sensor unit 11 further configured to transmit a collision signal if an object is arranged in the pivoting range while the drive unit is pivoting the door, wherein the control unit transmits a switch-off signal to the drive unit in 
Re claims 11-12: wherein the aircraft or the door L comprises a locking unit (wherein 41 points to) that locks the door in the closed/open position.
Re claim 13: wherein the control unit 12 inherently comprises a user interface arranged on the aircraft F.
Re claim 14: wherein the control unit 12 inherently comprises a user interface connected to the control unit 12 by a cableless signal connection (par. [0061], line 11; Fig. 4).
Re claim 15: Muller-Dauch discloses a method of controlling a door of a vehicle using a device according to Claim 1, the method comprising the steps of: pivoting the door L between a closed position and an open position with the drive unit 30/31, wherein the closed position and the open position define a pivoting range of the door (Figs. 3-4); monitoring the pivoting range with the sensor unit 11; transmitting a collision signal with the sensor unit 11 when an object is arranged in the pivoting range while the drive unit 30/31 is pivoting the door L; and transmitting a switch-off signal to the drive unit 30/31 with the control unit 12 in response to the control unit 12 receiving the collision signal. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale